DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
The amendment filed on 3/9/22 has been entered. As directed by amendment, claims 1-18 are amended. Applicant’s amendments to claims have overcome drawing/claim objections, 112(a) and 112(b) rejections previously set forth in the non-final office action mailed on 11/9/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claims 1, 5-7 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Swaney et al. (US 20160346513) in view of Nomura et al. (US 20210068899).
Regarding Claim 1, Swaney et al. disclose steerable surgical probe device (100) comprising: an elongated, flexible transfer tube (inner tube 24) adapted for insertion into a surgical region ([0003] for navigating the patient's anatomy), 
the transfer tube (inner tube 24) having a distal end (distal end or tip 12) and a proximate end (Figs.2A-D, [0054] distal to proximal), the proximate end attached to a control module (Figs.1A-B, drive system 102 and control system 104); 
a lumen defined by an interior of the transfer tube (Figs.1A-2D, [0044] inner lumens of concentric tube 24); 
a laser fiber (Figs.1A-B, [0043]-[0044] surgical instrument could comprise grippers, surgical lasers; rod or cable 32) extending through the lumen and adapted for delivering a therapeutic laser signal to a treatment probe (Figs.1A-B, [0043]-[0044] the surgical instrument 30 could comprise grippers, surgical lasers; cable may serve for delivering energy to the instrument) defined by a distal end of the laser fiber emanating from the distal end of the transfer tube (Figs.1A-B, [0043]-[0044], inner tube 24); 
an articulating tip at the distal end (Figs.2A-2D, distal end or tip 12) of the transfer tube (distal end or tip 12), the articulating tip (Figs.2A-2D, distal end or tip 12) responsive to articulating forces from a retractable tether (tendon cable 40) for directing the treatment probe in a direction of the articulation (Figs.2A-2D, 6A and 10, [0046] varies the tension on the tendon cable 40); 
a linkage to the tether (Fig.6A, tendon cable 40) from the control module (control system 104) for effecting controlled retraction of the tether for articulating the tip towards a surgical target (Figs.6A and 10, [0046] drive mechanism applies and varies the tension on the tendon cable 40 in order to effectuate the desired degree of bend in the tip; actuation of bendable tip 12 can be controlled via control system), 
the articulating tip imposing a bend radius on the laser fiber ([0065] the radius of curvature is measured about the center of the bendable tip 12).
However, Swaney et al. do not disclose a detection circuit in the control module for identifying a signal loss through the laser fiber based on the bend radius imposed during articulation.
Nomura et al. teach a detection circuit in the control module (control unit 5) for identifying a signal loss through the laser fiber based on the bend radius imposed during articulation ([0048] the control unit 5 determines that the optical fiber 130 is bent with an abnormal amount of bending that is equal to or larger than a predictable amount of bending; The amount of bending can be expressed as, for example, the amount of an increase in transmission loss (bending loss) caused by bending of the optical fiber 130).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Swaney et al. to have a detection circuit in the control module for identifying a signal loss through the laser fiber based on the bend radius imposed during articulation as taught by Nomura et al. in order to provide a technique to suitably detect bending or breakage of optical fiber and providing propagation loss of the optical fiber ([0013] of Nomura et al.). The modified device of Swaney et al. in view of Nomura et al. will hereinafter be referred to as the modified device of Swaney et al. and Nomura et al.
	Regarding Claim 2, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 1, and Swaney et al. teach wherein the articulating tip (distal end or tip 12) has at least one notched void (cutouts 50) defining opposed concentric sides (Figs.2A-D and 6A), the opposed concentric sides adapted to dispose towards each other and close the void in response to tethered retraction (Figs.2A-D and 6A, cutouts 50 can affect the bending action of the bend joints 52).
Regarding Claim 3, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 2, and Swaney et al. teach an articulation actuator ([0041] drive system 102 includes various actuation components, such as motors, solenoids, actuators, linkages, drive mechanisms) attached to the retractable tether ([0046] drive mechanism applies and varies the tension on the tendon cable 40), the retractable tether (tendon cable 40) coupled to the distal end (Figs.2A-2D, distal end or tip 12) of the transfer tube (inner tube 24) on a distal side of the notched void (Figs.6A and 10, the bendable tip 12 is formed by a series of cutouts 50), 
the tether (tendon cable 40) adapted to draw the opposed concentric sides into proximity for inducing a deformable flexure in an unbroken circumference (Figs.2A-D, bend joints 52) of the transfer tube (inner tube 24).
Regarding Claim 4, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 1, and Swaney et al. teach wherein the articulating tip (bending tip 12) has an angle of articulation defined by a deviation from a nominal axis of the lumen (Fig.1b and 7, maximum bending angle and minimum radius of curvature; longitudinal axis 28). 
Nomura et al. teach the angle of articulation resulting in the bend radius and a maximum angle of articulation is based on a signal strength of a laser signal emanating from the treatment probe following a passage through an articulated fiber portion at the bend radius ([0048] the control unit 5 determines that the optical fiber 130 is bent with an abnormal amount of bending that is equal to or larger than a predictable amount of bending. Here, the amount of bending is an amount indicating the degree of bending of the optical fiber 130. The amount of bending can be expressed as, for example, the amount of an increase in transmission loss (bending loss) caused by bending of the optical fiber 130 and can be expressed as the total bending loss occurring over the entire length of the optical fiber 130).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Swaney et al. to have the angle of articulation resulting in the bend radius and a maximum angle of articulation is based on a signal strength of a laser signal emanating from the treatment probe following a passage through an articulated fiber portion at the bend radius as taught by Nomura et al. in order to provide a technique to suitably detect bending or breakage of optical fiber and providing propagation loss of the optical fiber ([0013] of Nomura et al.).
Regarding Claim 11, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 1, and Nomura et al. teach wherein the further comprises a detection circuit (control unit 5) is further configured to: compare the identified signal loss to a threshold, the threshold indicative of a signal falling below a minimal therapeutic effectiveness ([0048] the control unit 5 determines whether the intensity of the second reflected beam RL2 is not more than a predetermined bending threshold); and rendering an indication of excessive signal degradation ([0048]-[0049] display characters, symbols or the like for notifying that the optical fiber 130 has an abnormal amount of bending).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Swaney et al. to have wherein the further comprises a detection circuit is further configured to: compare the identified signal loss to a threshold, the threshold indicative of a signal falling below a minimal therapeutic effectiveness and rendering an indication of excessive signal degradation as taught by Nomura et al. in order to provide a technique to suitably detect bending or breakage of optical fiber and providing propagation loss of the optical fiber ([0013] of Nomura et al.).
Regarding Claim 12, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 1, and Swaney et al. teach wherein the transfer tube (inner tube 24) is adapted for a passage through a working channel (Figs. 1A-B, inner tube 24movable within outer tube 22) of an endoscopic surgical instrument (surgical system 100).
Regarding Claim 15, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 2, and Swaney et al. teach wherein the articulating tip is formed from a nickel titanium tube (Figs.2A-D, [0017] the tubular structure can be a nitinol tube; note, nitinol is same as nickel titanium) having concentric notched sections partially removed to form an attachment between the sections (Figs.2A-D, [0048] the bendable tip 12 is formed by a series of cutouts 50 in which tube material (e.g., nitinol) is removed from the inner tube 24).
Regarding Claim 16, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 15, and Swaney et al. teach wherein the partially removed concentric sections form a substantially linear spine of continuous material parallel to an axis of the nickel titanium tube (Figs.2A-D, [0048] the bendable tip 12 is formed by a series of cutouts 50 in which tube material (e.g., nitinol) is removed from the inner tube 24. The cutouts 50 define bend joints 52, which are the portions of the inner tube 24 that remain after the removal of the cutout material. The cutouts 50 also define tubular bend sections 54 that extend between the bend joints 52).
Regarding Claim 17, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 15, and Swaney et al. teach wherein the nickel titanium tube forming the tip is welded to the transfer tube ([0094] tip 122 is formed by a beveled cut of the tube 112 that is filled or closed off) and the retractable tether includes nitinol ([0100] tendon cable 140 (nitinol wire) is connected to the interior of the tip 122).
Regarding Claim 18, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 15, and Swaney et al. teach wherein the retractable tether is a nitinol wire welded to the articulating tip ([0100] tendon cable 140 (nitinol wire) is connected to the interior of the tip 122 at a connection point 142 formed, for example, via weld, solder, brazing, or adhesive bond).
Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Swaney et al. (US 20160346513) in view of Nomura et al. (US 20210068899) in further view of Castro et al. (US 20160256226).
Regarding Claim 5, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 1, but does not disclose a rotary steering control in the control module, the rotary steering control including: a rotating steering knob; a rotary linkage between the steering knob and the transfer tube, the rotary linkage providing circumferential rotation of the transfer tube for disposing the tip in an arcuate path based on the articulation.
Castro et al. teach a rotary steering control (Figs.1-4, articulation control portion 140) in the control module (Figs.1-4, 150), the rotary steering control including: 
a rotating steering knob (tensioning screw 163); 
a rotary linkage (Figs.2-3, 161) between the steering knob (tensioning screw 163) and the transfer tube (Figs.1-4, 120), the rotary linkage (Figs.2-3, 161) providing circumferential rotation of the transfer tube (Figs.1-4, 120; Fig.6, a movement of the steerable portion 130 in a D direction and/or E direction), for disposing the tip (distal link 131) in an arcuate path based on the articulation (Figs.2 and 6, tensioning screw 163 can be rotated to adjust a tension in the steering cables 151; Fig.6, a movement of the steerable portion 130 in a D direction and/or E direction).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Swaney et al. and Nomura et al. to have a rotary steering control in the control module, the rotary steering control including: a rotating steering knob; a rotary linkage between the steering knob and the transfer tube, the rotary linkage providing circumferential rotation of the transfer tube for disposing the tip in an arcuate path based on the articulation as taught by Castro et al. in order to provide an articulating controlling portion to control steerable portion of a probe ([0041]-[0044] of Castro et al.).
Regarding Claim 7, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 1, but does not disclose a control linkage between the transfer tube and the control module, the control module further comprising: a steering control operable to rotate the transfer tube for transferring an axial rotation to the articulating tip; an advancement control for advancing the transfer tube relative to the control module for disposing the distal end relative to the control module; and a retraction control for drawing the retractable tether in a direction towards the control module and articulating the tip.
Castro et al. teach a control linkage (Figs.2-3, 161) between the transfer tube (Figs.1-4, 120) and the control module (Figs.1-4, 150), the control module further comprising: 
a steering control operable to rotate the transfer tube for transferring an axial rotation to the articulating tip ([0155]-[0158] the articulating probe assembly 200 articulates the steerable portion 130 with at least one degree of freedom. A degree of freedom can include but not be limited to articulation in a single plane, rotation about an axis, linear translation along an axis, and combinations of these; Fig.6, movement of the steerable portion 130 in a D direction and/or E direction, and/or other curvilinear direction); 
an advancement control (Figs.1-4, adjustment gear in a base 110) for advancing the transfer tube relative to the control module for disposing the distal end relative to the control module ([0139] knob 112 is turned, the height adjustment gear 111 rotates and in doing so engages with the linear gear 121 for changing a height of the outer support rod 120); 
and a retraction control for drawing the retractable tether (Fig.5, plurality of cables 151a-c) in a direction towards the control module and articulating the tip (Figs.5-6, [0139]-[0141] allowing the steering portion 130 to move up and down).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Swaney et al. and Nomura et al. to have a control linkage between the transfer tube and the control module, the control module further comprising: a steering control operable to rotate the transfer tube for transferring an axial rotation to the articulating tip; an advancement control for advancing the transfer tube relative to the control module for disposing the distal end relative to the control module; and a retraction control for drawing the retractable tether in a direction towards the control module and articulating the tip as taught by Castro et al. in order to provide an articulating controlling portion to control steerable portion of a probe, and changing of a height of the steerable portion relative to the base ([0041]-[0044] and [0053] of Castro et al.). The modified device of Swaney et al. in view of Nomura et al. in further view of Castro et al. will hereinafter be referred to as the modified device of Swaney et al., Nomura et al. and Castro et al.
Regarding Claim 8, the modified device of Swaney et al., Nomura et al. and Castro et al. teach the claimed invention as discussed above concerning claim 7, and Castro et al. teach wherein the retraction control allows bidirectional movement of the retractable tether (Fig.5, plurality of cables 151a-c) by disposing the retractable tether in a direction towards and away from the control module for varying an angle of articulation of the tip (Figs.5-6, [0139]-[0141] allowing the steering portion 130 to move up and down; [0146]-[0148] tension to one or more of the steering cables 151, which in turn articulates the steerable portion 130. The steering cables 151 can articulate the outer links 134 relative to each other during manipulation of the handle 150).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Swaney et al. and Nomura et al. to have wherein the retraction control allows bidirectional movement of the retractable tether by disposing the retractable tether in a direction towards and away from the control module for varying an angle of articulation of the tip as taught by Castro et al. in order to provide an articulating controlling portion to control steerable portion of a probe, and changing of a height of the steerable portion relative to the base ([0041]-[0044] and [0053] of Castro et al.).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Swaney et al. (US 20160346513) in view of Nomura et al. (US 20210068899) in further view of Castro et al. (US 20160256226) and further in view of Penny et al. (US 20210085304).
Regarding Claim 9, the modified device of Swaney et al., Nomura et al. and Castro et al. teach the claimed invention as discussed above concerning claim 8, but does not teach a rotary encoder engaged with the steering control and configured to transmit a signal indicative of rotation of the transfer tube.
Penny et al. teach a rotary encoder engaged with the steering control and configured to transmit a signal indicative of rotation of the transfer tube ([0056] the control system used to control steering/articulation of the surgical device may receive feedback from load cells associated with each of the output shafts 26 or drive pistons so as to generate signals representing the force applied to the output shafts 26 (or drive pistons), rotary encoders that determine the rotational positions of the motors). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Swaney et al., Nomura et al. and Castro et al. to have a rotary encoder engaged with the steering control and configured to transmit a signal indicative of rotation of the transfer tube as taught by Penny et al. in order to provide optimization of steering/articulation accuracy ([0056] of Penny et al.).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Swaney et al. (US 20160346513) in view of Nomura et al. (US 20210068899) in further view of Castro et al. (US 20140046305).
Regarding Claim 13, the modified device of Swaney et al. and Nomura et al. teach the claimed invention as discussed above concerning claim 1, but does not disclose a flexible endoscope having a working channel, the working channel receptive to the transfer tube for a passage therethrough; the flexible endoscope having a therapeutic end for accessing a surgical site, the articulating tip extending beyond the therapeutic end for access to the surgical site; the flexible endoscope further comprising a camera channel for visual image transmission and at least one illumination source at the therapeutic end for illuminating the surgical site.
Castro et al. (US 20140046305) teach a flexible endoscope (100) having a working channel, the working channel (Figs.1A-1C, [0097] at least one working channel 170, 170a-c) receptive to the transfer tube (Figs.1A-1C, feed tube 135, 135a-b) for a passage therethrough (Figs.1A-1C, feed tube through guide hole 166, 166a-b of the articulating probe 120); 
the flexible endoscope (100) having a therapeutic end for accessing a surgical site (Figs.lA-C, distal end of articulating probe), the articulating tip (articulating probe 120) extending beyond the therapeutic end for access to the surgical site (Figs.1A-C, [0102]- [0104], surgical tools 200, 200a-d, which can be slidably positioned within a working channel 170, 170a-c of the articulating probe 120); 
the flexible endoscope (100) further comprising a camera channel for visual image transmission (Figs.1A-C, [0111]-[0112] functional element 250d or a fourth surgical tool 200d may include a camera 1025) and at least one illumination source at the therapeutic end for illuminating the surgical site (Figs.1A-C, [0100] articulating probe may include one or more light sources 175, 175a-c provided at the working surface 180).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Swaney et al. and Nomura et al. to have a flexible endoscope having a working channel, the working channel receptive to the transfer tube for a passage therethrough; the flexible endoscope having a therapeutic end for accessing a surgical site, the articulating tip extending beyond the therapeutic end for access to the surgical site; the flexible endoscope further comprising a camera channel for visual image transmission and at least one illumination source at the therapeutic end for illuminating the surgical site as taught by Castro et al. (US 20140046305) in order to provide a surgical tool and the articulating probe and the surgical tool are independently controllable, and a working channel delivering tools ([0015]-[00018] of Castro et al. US 20140046305).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Swaney et al. (US 20160346513) in view of Nomura et al. (US 20210068899) in further view of Castro et al. (US 20140046305) and further in view of Greenburg et al. (US 20220142500).
Regarding Claim 14, the modified device of Swaney et al. and Nomura et al. and Castro et al. teach the claimed invention as discussed above concerning claim 13, but does not disclose wherein the flexible endoscope has a diameter of 5 mm or less, the working channel has a diameter of 2 mm or less, and the transfer tube has a diameter of 1.8 mm or less.
Greenburg et al. teach wherein the flexible endoscope has a diameter of 5 mm or less ([0088] tip 2 having diameter less than 2.65 mm), the working channel has a diameter of 2 mm or less ([0090] 1.2 mm working channel), and the transfer tube has a diameter of 1.8 mm or less (anything through working channel should be less than the size of the working channel 0.8 to 1.2 mm in diameter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Swaney et al., Nomura et al. and Castro et al. to have wherein the flexible endoscope has a diameter of 5 mm or less, the working channel has a diameter of 2 mm or less, and the transfer tube has a diameter of 1.8 mm or less as taught by Greenburg et al. in order to provide preferably sized to fit within the working channel ([0085]-[0090] of Greenburg et al.).
Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, Castro et al. (US 20160256226) teach an advancement control (Figs.1-4, adjustment gear in a base 110) in the control module (Figs.1-4, 150), the advancement control including: a rotating advancement knob (Figs.1-4, knob 112); a threaded rod (Fig.4, rod 120 comprising a set of threads) attached to the rotating advancement knob (Fig.4, knob 112), but fails to teach an actuation plate having a threaded receptacle, the threaded rod extending through the threaded receptacle, the threaded receptacle responsive for advancement based on rotation of the threaded rod; and a linkage between the actuation plate and the transfer tube for disposing the transfer tube. Claim 10 is dependent from claim 6. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140379000 A1		Romo; Enrique et al.
US 20200100648 A1		Jensen; Thomas Bachgaard
US 20150335227 A1		Jacobsen; Morten et al.
US 9279754 B1			Arsenault, Jr.; Michael et al.
US 20120315001 A1		Beck; Ronald A.
US 20080287934 A1		Hunter; Lowell D.
US 20140194861 A1		Keeler; Jacob et al.
Romo; Enrique et al. (US 20140379000 A1) disclose an apparatus for a distal bending flexure of minimally invasive surgical instrument having a large degree of articulation and providing sufficient rigidity to resolve the required forces during remote surgical procedures.  (See figures below and [0044] and [0068]).
    PNG
    media_image1.png
    423
    571
    media_image1.png
    Greyscale

Jensen; Thomas Bachgaard (US 20200100648 A1) disclose an articulated tip part for an endoscope having a number of hingedly connected segments including a distal end segment and a second segment, wherein adjacent segments are interconnected by at least one hinge member, whereby the tip part can be bent by means of the hingedly connected segments. The steering wire 7 forms a first steering wire bend 72a between the first steering wire guide 8a and the first steering wire passage 32a, and a second steering wire bend 72b between the second steering wire guide 8b and the second steering wire passage 32b. (See figures below and [0099]).

    PNG
    media_image2.png
    852
    707
    media_image2.png
    Greyscale

Jacobsen; Morten et al. (US 20150335227 A1) disclose an articulated tip part (3) for an endoscope (1). The articulated tip part (3) comprises a distal end segment (4), a proximal end segment (6) and a number of intermediate segments (5) arranged between the distal end segment (4) and the proximal end segment (6). Each intermediate segment (5) comprises a first passage (8) adapted to accommodate and support an outer wall (11) of a tube (9) providing a working channel of the endoscope (1).  (See figures below and [0029]-[0032]).

    PNG
    media_image3.png
    778
    718
    media_image3.png
    Greyscale

Arsenault, Jr.; Michael et al. (US 9279754 B1) discloses a method and apparatus for testing a cable call for extending the cable along a route having at least one curved portion, applying tension in an axial direction to the sheath of the extended cable so as to elongate the sheath. The pre-testing characteristics of a cable 202 to be tested are ascertained to form a basis for post-test comparison. The characteristics ascertained may include signal transmission quality, determined by a running test signals from a signal generator at a first end of the cable to a monitoring device such as a scope at the other end which would indicate any changes in the signal due to the properties of the cable.  (See figures 6 and col.5, lns.6-57).
Beck; Ronald A. (US 20120315001 A1) discloses a fiber optic connector assembly providing strain relief boot mounts at the proximal end of the connector body and prevents the optical fiber from bending past a point at which signal degradation occurs (i.e., a minimum bend radius).  (See figures and [0016]).
Hunter; Lowell D. (US 20080287934 A1) disclose a protective handle simultaneously acting to protect an attached optical fiber from damage during transport by limiting a bend radius of the laser fiber. The fiber support structure 162 limits a bend radius of the optical fiber 106 such that sharp bends or kinks cannot form in the optical fiber 106 that can lead to transmission and/or signal losses in the optical fiber 106.  (See figures and [0028]).
Keeler; Jacob et al. (US 20140194861 A1) disclose a catheter having an elongated housing with a channel disposed therein. A laser delivery member is movable and at least partially disposed within the channel. A ramp is disposed within the housing at an angle to its central axis and proximate to its distal end. The ramp is adapted to move the distal end of the laser delivery member outwardly from the central axis of the housing.  (See figures and [0008]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795